DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-19, drawn to a seed sowing apparatus including a frame comprising a leading soil opening stage and a trailing soil closing stage, and a corresponding method of sowing seed. IF ELECTED PLEASE SEE THE ASSOCIATED SPECIES RESQUIREMENTS BELOW IN PARAGRAPHS 5 AND 6.
Group II, claims 20-47, drawn to a soil opener comprising first and second soil engaging parts, and a corresponding method of manufacturing a soil opener. IF ELECTED PLEASE SEE THE ASSOCIATED SPECIES REQUIREMENETS BELOW IN PARAGRAPHS 5 AND 6.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Independent claims 1 and 20 have one common technical feature–a soil opening member.  However, this technical feature is not a special technical feature as it does not make a contribution over 

In addition to the Lack of Unity restriction requirement above in paragraph 3, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I: Soil opener (Fig. 5);
II: Soil opener with side tines comprising a bolt (Fig. 6A);
III: Soil opener with side tines comprising a welded bar (Fig. 6B);
IV: Soil opener with underside soil blade member (Fig. 7);
V: Soil opener with laterally spaced blade members and wear-resistant places (Fig. 8-9);
VI: Soil opener with underside soil blade members and soil closing blade members (Fig. 10-12);
VII: Soil opener with underside soil blade members and horizontal tine blade (Fig. 13A-C);
VIII: Soil opener with soil blade member, pointed leading profile, and lifting wing (Fig. 14);
IX: Soil opener with pointed leading profile, lifting wing, and seed deflection blade (Fig. 16A-C);
X: Soil opener with upper and lower inclined leading profiles, connecting bolts, and soil lifting members comprising angled front plates (Fig. 18A);
XI: Soil opener with upper and lower inclined leading profiles, connecting bolts, soil lifting members comprising angled front plates, and a stubble rake (Fig. 18B).
Applicant is required, in reply to this action, to elect a single species of the group above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-13, 20-23.

Also in addition to the Lack of Unity restriction requirement above in paragraph 3, this application contains claims directed to more than one species of another aspect of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
XII: Mounting bracket with rubber impact block for resilient mounting (Fig. 15);
XIII: Mounting bracket with welded lugs to provide an inoperative position (Fig. 19-20B).
Applicant is required, in reply to this action, to elect a single species of the group above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 20-38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/I.A.N./Examiner, Art Unit 3671